Title: Release of Lafayette, [3 March] 1797
From: Madison, James
To: 


[3 March 1797]

   
   On 2 March, Harper (South Carolina) had moved a resolution that the House inform the president of the United States that it would “see with the highest satisfaction, any measures which he may deem expedient to adopt towards effecting the restoration of their said fellow-citizen to liberty” (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 2d sess., 2362).


Mr. Madison did not think there was time to do all the business requisite to render due justice to the motion, and he hoped the House would do more than was intended by the motion. He believed the only regular mode would be to appoint a committee to bring in a bill. He therefore moved the House to go into a Committee for that purpose.
 